United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 6, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk


                                 No. 06-50952
                               Summary Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

RAMON SANCHEZ CARBAJAL, also known as Ramon Carbajal

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:05-CR-229-1


Before REAVLEY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Ramon Sanchez Carbajal appeals his conditional guilty-plea conviction for
possession of marijuana with intent to distribute, in violation of 21 U.S.C. § 841.
He asserts that the district court erred in denying his motion to suppress
incriminating statements made to law enforcement agents. Carbajal maintains
that the agents coerced his guilty plea by allowing him to meet with his
pregnant wife before taking him to jail and by telling his wife that she should


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-50952

convince Carbajal to cooperate with their investigation. The totality of the
circumstances shows that Carbajal's statements were made without
governmental coercion. See United States v. Cardenas, 410 F.3d 287, 292-93 (5th
Cir. 2005); United States v. Bell, 367 F.3d 452, 461 (5th Cir. 2004).      The
judgment of the district court is AFFIRMED.




                                      2